Being unable to agree with the majority's disposition of the first assignment of error, I respectfully dissent. In this case, no special arrangement was made between appellants and the Hyatt, and, thus, I would find that, pursuant to R.C. 4721.01 and4721.02, the innkeeper statutes, the Hyatt's liability is limited to $500.
In Chase Rand Corp. v. Pick Hotels Corp. (1958), 167 Ohio St. 299,4 O.O.2d 345, 147 N.E.2d 849, the court held, at paragraph four of the syllabus:
"An innkeeper may, by special arrangement with a guest, receive for deposit in such safe or vault any property upon such terms[and conditions] as may be agreed upon, and the innkeeper is liable for the loss of any such property so received, where the loss is caused by the theft by or negligence of the innkeeper or his servant." (Emphasis added.)
A special arrangement contemplates an agreement that is reached between the innkeeper and the guest, other than simply depositing valuables in a safety deposit box and receiving a claim ticket. For a special arrangement between the innkeeper and the guest to occur, the guest must disclose to the innkeeper the value of the property being placed with the innkeeper for safekeeping. An innkeeper is not required to accept property in excess of $500 in value for safekeeping, see paragraph three of the syllabus ofChase Rand, and, thus, the innkeeper and guest must agree to an arrangement imposing greater liability upon the innkeeper than that provided for in the statutes. Although dicta in Chase Rand
suggest the contrary, the special arrangement agreed to by the guest and the innkeeper would not necessarily have to be in writing, even though a writing memorializing the special arrangement would be beneficial to both parties. In addition, it should be noted that a receipt, or lack thereof, is not determinative of the liability of the innkeeper.
Unlike the majority, I do not find that a notice on the back of a hotel room door offering safety deposit boxes for use by the guests is an invitation by the hotel to the guests, the acceptance of which constitutes a special arrangement. The safety deposit box notice simply makes the guests aware that safety deposit *Page 313 
boxes are available for their use. The notice also informs guests that the hotel will not be liable for certain "valuables" unless they are placed in a safety deposit box, although the extent of the hotels liability is not mentioned. In order to determine the extent of the hotels liability, the guest would also have to read the innkeeper statutes located below the safety deposit box notice, which provide that, absent a special arrangement, the hotels liability is limited to $500.
In my view, a special arrangement involves a discussion between the innkeeper and the guest regarding the items the guest wants to deliver to the hotel for custody in its safe or vault. Such a discussion protects both parties because it not only notifies the hotel of the contents of the property and its value, thus giving the hotel the option to decline responsibility, but also protects the guest who puts the hotel on notice that something of greater than $500 value is being given to it for safekeeping and allows the hotel to obtain appropriate insurance coverage. See ChaseRand, 167 Ohio St. at 308-309, 4 O.O.2d at 350,147 N.E.2d at 855-856.
In this case, appellants simply deposited their jewelry and precious stones in the Hyatt's safety deposit boxes without disclosing anything about the property, including its value, and without discussing the contents of the safety deposit boxes with the Hyatt. Thus, no special arrangement between appellants and the Hyatt was made concerning the property the hotel was holding for appellants. Accordingly, I would find that, pursuant to R.C. 4721.01 and 4721.02, as interpreted by the Ohio Supreme Court inChase Rand, the Hyatt is liable to appellants for up to $500, and I would overrule appellants first assignment of error. The remaining assignments of error would then become moot.